The plaintiff in error was convicted of having in his possession intoxicating liquors for the purpose of selling the same, contrary to law, and sentenced to pay a fine of fifty dollars and be confined in the county jail for thirty days. Judgment was rendered on the 31st day of January, 1910, at which time the court allowed forty days to prepare and serve case-made. The case-made was not served until the 15th day of March, 1910. No extension of time was granted before the expiration of forty days. The case-made was therefore not served within the time allowed by the court as provided by law, and is therefore stricken from the record upon motion of the Attorney General. There being no transcript in this record the cause is remanded to the court below with directions to enforce the judgment and sentence as entered.